
	

113 S728 IS: Tax Parity for Health Plan Beneficiaries Act of 2013
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 728
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Schumer (for
			 himself, Ms. Collins, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the exclusion from gross income for employer-provided health coverage
		  for employees’ spouses and dependent children to coverage provided to other
		  eligible designated beneficiaries of employees.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Parity for Health Plan
			 Beneficiaries Act of 2013.
		2.Application of accident and health plans to
			 eligible beneficiaries
			(a)Exclusion of contributionsSection 106 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(g)Coverage provided for eligible
				beneficiaries of employees
						(1)In generalSubsection (a) shall apply with respect to
				employer-provided coverage under an accident or health plan for any eligible
				beneficiary of the employee.
						(2)Eligible beneficiaryFor purposes of this subsection, the term
				eligible beneficiary means any individual who is eligible to
				receive benefits or coverage under an accident or health
				plan.
						.
			(b)Exclusion of amounts expended for medical
			 careThe first sentence of
			 section 105(b) of the Internal Revenue Code of 1986 is amended—
				(1)by striking “and any child” and inserting
			 “any child”, and
				(2)by inserting , and any eligible
			 beneficiary (within the meaning of section 106(g)) with respect to the
			 taxpayer after age 27.
				(c)Payroll taxes
				(1)Section 3121(a)(2) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(g)) with respect to the employee,
					(B)by striking or any of his
			 dependents, in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(g))
			 with respect to the employee,, and
					(C)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(g)).
					(2)Section 3231(e)(1) of such Code is
			 amended—
					(A)by striking or any of his
			 dependents and inserting , any of his dependents, or any
			 eligible beneficiary (within the meaning of section 106(g)) with respect to the
			 employee,, and
					(B)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(g)).
					(3)Section 3306(b)(2) of such Code is
			 amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(g)) with respect to the employee,,
					(B)by striking or any of his
			 dependents in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(g))
			 with respect to the employee, and
					(C)by striking “and their dependents” both
			 places it appears and inserting and such employees’ dependents and
			 eligible beneficiaries (within the meaning of section 106(g)).
					(4)Section 3401(a) of such Code is amended by
			 striking or at the end of paragraph (22), by striking the period
			 at the end of paragraph (23) and inserting ; or, and by
			 inserting after paragraph (23) the following new paragraph:
					
						(24)for any payment made to or for the benefit
				of an employee or any eligible beneficiary (within the meaning of section
				106(g)) if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section 106 or
				under section 105 by reference in section 105(b) to section
				106(g).
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			3.Expansion of dependency for purposes of
			 deduction for health insurance costs of self-employed individuals
			(a)In generalParagraph (1) of section 162(l) of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of subparagraph (C), by striking the period at the end of subparagraph (D)
			 and inserting a comma and by adding at the end the following new
			 subparagraphs:
				
					(E)any individual who—
						(i)satisfies the age requirements of section
				152(c)(3)(A),
						(ii)bears a relationship to the taxpayer
				described in section 152(d)(2)(H), and
						(iii)meets the requirements of section
				152(d)(1)(C), and
						(F)one individual who—
						(i)is at least age 19,
						(ii)bears a relationship to the taxpayer
				described in section 152(d)(2)(H), and
						(iii)is not the spouse of the taxpayer and does
				not bear any relationship to the taxpayer described in subparagraphs (A)
				through (G) of section
				152(d)(2).
						.
			(b)Conforming amendmentSubparagraph (B) of section 162(l)(2) of
			 such Code is amended by inserting , (E), or (F) after
			 subparagraph (D).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			4.Extension to eligible beneficiaries of sick
			 and accident benefits provided to members of a voluntary employees’ beneficiary
			 association and their dependents
			(a)In generalSection 501(c)(9) of the Internal Revenue
			 Code of 1986 is amended by inserting : and any individual who is an
			 eligible beneficiary (within the meaning of section 106(g)), as determined
			 under the terms of a medical benefit, health insurance, or other
			 program after age 27.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			5.Flexible spending arrangements and health
			 reimbursement arrangementsThe
			 Secretary of Treasury shall issue guidance of general applicability within 180
			 days after the date of the enactment of this Act providing that medical
			 expenses that otherwise qualify—
			(1)for reimbursement from a flexible spending
			 arrangement under regulations in effect on such date of enactment may be
			 reimbursed from an employee’s flexible spending arrangement, notwithstanding
			 the fact that such expenses are attributable to any individual who is not the
			 employee’s spouse or dependent (within the meaning of section 105(b) of the
			 Internal Revenue Code of 1986) but is an eligible beneficiary (within the
			 meaning of section 106(g) of such Code) under the flexible spending arrangement
			 with respect to the employee, and
			(2)for reimbursement from a health
			 reimbursement arrangement under regulations in effect on such date of enactment
			 may be reimbursed from an employee’s health reimbursement arrangement,
			 notwithstanding the fact that such expenses are attributable to an individual
			 who is not a spouse or dependent (within the meaning of section 105(b) of such
			 Code) but is an eligible beneficiary (within the meaning of section 106(g) of
			 such Code) under the health reimbursement arrangement with respect to the
			 employee.
			6.Extension of qualified medical expenses
			 from health savings accounts
			(a)In generalSubparagraph (A) of section 223(d)(2) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking and any
			 dependent and inserting any dependent, and
				(2)by inserting , and any qualified
			 beneficiary after thereof).
				(b)Qualified beneficiaryParagraph (2) of section 223(d) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(D)Qualified beneficiaryFor purposes of subparagraph (A), the term
				qualified beneficiary means any individual who is described in
				subparagraph (D) or (E) of section
				162(l)(1).
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			7.Extension of
			 funding mechanism for medical benefits for retirees and their families
			(a)In
			 generalSection 401(h) of the
			 Internal Revenue Code of 1986 is amended by inserting , and any eligible
			 beneficiary (within the meaning of section 106(g)) of the retired
			 employee after age 27.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			
